DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on June 24th, 2022, amended claims 1 and 3 and new claims 35 and 36 are entered. Claims 20-34 are canceled.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-19), Species A (Figure 12), and Subspecies 1 (Figure 14) in the reply filed on June 24th, 2022 is acknowledged.
Claims 20-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, Species B, and Subspecies 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24th, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex structure including…a band insertion hole to which a band is inserted” in Claim 1 and “a concave part opening toward the patient’s skin side, wherein the sensor array is arranged in the concave part” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-19 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘_’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").... MPEP 2163 II. A.

Applicant’s reply does not show support for the claim amendments.
Claim 1 recites “a convex structure including a curved surface convex towards a patient's skin side and a band insertion hole to which a band is inserted”. The Specification fails to recite “a band insertion hole to which a band is inserted” and therefore fails to disclose the relationship between the “convex structure” and the “band insertion hole”.
Claim 35 recites “a concave part opening toward the patient’s skin side, wherein the sensor array is arranged in the concave part” in lines 2-3. Although the Specification recites the term “concave”, the term is used to describe the human “body”, not the structure. There is no disclosure of “a concave part opening toward the patient’s skin side, wherein the sensor array is arranged in the concave part”. 
Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitations in the application as filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the time-resolved measurement " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a surface of the convex surface” in lines 7-8. It is unclear whether this is referring to the same “curved surface” previously introduced in line 5 or an entirely different element.
Claim 1 recites “a patient’s skin” in lines 10-11. It is unclear whether this is the referring to the same “patient’s skin side” previously introduced in lines 5-6 or an entirely different element.
Claim 12 recites “a sensor array” in lines 2-3. It is unclear whether this is the referring to the same “sensor array” previously introduced in Claim 1 or an entirely different element.
Claim 12 recites “a plurality of pressure sensor units” in line 3. It is unclear whether this is the referring to the same “multiple pressure sensor units” previously introduced in line 2, pressure sensor unit in Claim 1, or an entirely different element.
Claim 13 recites “a convex surface and/or a convex structure” in lines 3-4. It is unclear whether this is referring to the same “convex structure” and “curved surface” previously introduced in Claim 1, or an entirely different element.
Claim 15 recites the limitation "no larger than a cherry pit" in line 2. One of ordinary skill in the art would not be apprised from the specification on the size of a cherry pit. Therefore, the claim is indefinite.
The phrases “and/or” and “in particular” are present multiple times throughout many of the claims. It is unclear what the claim limitations truly require due to the excessive presence of these phrases that present multiple options.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 12-13, 15-19, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Sundar et al (Sundar, Aditya, Chinmay Das, and M. K. Deshmukh. "Novel Applications of Force Sensing Resistors in Healthcare Technologies." Healthy World Conference. 2015; cited by Applicant) in view of Moyer et al (U.S. Publication No. 2016/0302674), NPL Yaniger (Yaniger, S. I. "Force sensing resistors: A review of the technology." Electro International, 1991. IEEE, 1991; cited by Applicant), and Vain et al (U.S. Patent No. 11,083,664).
Regarding Claim 1, NPL Sundar discloses a system for the time-resolved measurement of blood pressure, arterial elasticity, a pulse wave transit time, a pulse wave velocity (real-time monitoring of…pulse wave velocity), a pulse wave, and/or a cardiac output and/or changes in the cardiac output, said system comprising:
a sensor array comprising at least one pressure sensor unit (FSR) for a time-resolved pressure measurement of a pressure exerted by a pulse wave (Figure 4) while said at least one pressure sensor unit is pressed against a patient's skin, wherein the at least one pressure sensor unit is configured to change at least one electrical conductance and/or resistance when subjected to the pressure (Page 1 Column 1; Abstract). 
NPL Sundar fails to disclose a convex structure including a curved surface convex towards a patient's skin side and a sensor array arranged on the curved surface which is a surface of the convex structure. 
In a similar technical field, Moyer discloses a health monitoring system and method, comprising a convex structure including a curved surface convex towards a patient's skin side (In FIG. 1K an implementation of a further alternative silicone covering or encapsulant 121a for the LEDs and sensor 111c/111d/112c, may include a convex lens at or adjacent the covering external surface 121b; [0033]) and a sensor array arranged on the curved surface which is a surface of the convex structure (In FIG . 1K an implementation of a further alternative silicone covering or encapsulant 121a for the LEDs and sensor 111c/111d/112c, may include a convex lens at or adjacent the covering external surface 121b; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the convex surface teachings of Moyer into those of NPL Sundar in order to provide a structure and method for interfacing the sensors with the skin surface of the patient or user (Moyer [0033]). 
NPL Sundar and Moyer fail to disclose a band insertion hole to which a band is inserted; and wherein the system further includes an actuator arranged on a surface side opposite to the curved surface of the convex structure, wherein the actuator is configured to press the at least one pressure sensor unit against the skin.
In a similar technical field, Vain discloses a mechanotherapeutic device and measurement method (Abstract) comprising a band insertion hole to which a band is inserted (The pressure regulating support may be removably fixable to the material at both its first and second portions, for example using hook and loop fastening arrangements. Preferably, the first portion of the support is permanently fixed to the material, for example by a sewn fastening arrangement. The tension in the support can be adjusted between this permanently fixed first portion and the second portion which is removably fixable to the material; Column 3 Lines 60-67); and wherein the system further includes an actuator arranged on a surface side opposite to the curved surface of the convex structure (pressure applicator member 7; the rear face of the pressure applicator may be generally convex; Column 5 Lines 52-53), wherein the actuator is configured to press the at least one pressure sensor unit (pressure sensor 8) against the skin (The pressure applying mechanism 2 further comprises a pressure sensor 8, which may for example be a force sensing resistor. The pressure sensor 8 is rigidly attached to the spherical segment 7; Column 9 Lines 32-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the fastening teachings of Vain into those of NPL Sundar and Moyer in order to provide user-friendly ways to remove and adjust the fastening arrangements (Vain Column 3 Lines 60-67). 
NPL Sundar, Moyer, and Vain fail to disclose wherein the at least one pressure sensor unit has: at least two conductive layers and/or conductor trace arrays, in particular conductor trace networks, and a functional polymer which is configured to be compressed when subjected to the pressure and to produce and/or change contact between the at least two conductive layers and/or conductor trace arrays; and/or wherein the at least one pressure sensor unit is an air and/or gas pressure sensor and in particular has the at least two conductive layers with a dielectric arranged therebetween, and is configured such that, when subjected to the pressure, the dielectric becomes compressed and/or in particular a capacitance of the at least two conductive layers changes as a result.
In a similar technical field, NPL Yaniger discloses force sensing resistors wherein the at least one pressure sensor unit has: at least two conductive layers and/or conductor trace arrays (Figure 1; interdigitating mode of operation; Page 666), in particular conductor trace networks, and a functional polymer (Page 666 Column 2 Paragraph 1) which is configured to be compressed when subjected to the pressure and to produce and/or change contact between the at least two conductive layers and/or conductor trace arrays (Page 666 Column 2 Paragraph 1); and/or
wherein the at least one pressure sensor unit is an air and/or gas pressure sensor and in particular has the at least two conductive layers with a dielectric arranged therebetween, and is configured such that, when subjected to the pressure, the dielectric becomes compressed and/or in particular a capacitance of the at least two conductive layers changes as a result (Examiner’s Note: Since the claim only requires either the “two conductive layers and/or conductor trace arrays” or the “air and/or gas pressure sensor”, this limitation is not required if the above one has been fulfilled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive layer and polymer teachings of NPL Yaniger into those of NPL Sundar, Moyer, and Vain in order to provide a rugged force sensor of qualitative accuracy that has a resistance that varies continuously with applied force that is thin, dynamic, insensitive to vibration or normal environmental stresses, and holds up under long-term usage (NPL Yaniger; Abstract). 

Regarding Claim 2, NPL Yaniger discloses wherein the at least one pressure sensor unit has at least one array of conductor traces and/or conductor trace networks of the at least two conductive layers (two polymer films or sheets; Page 666 Column 1 Paragraph 3) and/or conductor traces, in particular conductor trace networks exposed, and a resistance- conductive and/or conductive polymer (semiconductive polymer; Page 666 Column 2 Paragraph 1), which is pressed onto the at least one array of conductor traces and/or conductor trace networks when subjected to the pressure (the sheets are faced together so that the conducting fingers are shunted by the conducting polymer; Page 666 Column 2 Paragraph 1), and/or wherein the resistance-conductive and/or conductive polymer is at least one non-conductive polymer or a lacquer coating which has holes defined therein (a conducting pattern is deposited on one polymer in the form of a set of interdigitating electrodes; Page 666 Column 1 Paragraph 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive layer and polymer teachings of NPL Yaniger into those of NPL Sundar in order to provide a rugged force sensor of qualitative accuracy that has a resistance that varies continuously with applied force that is thin, dynamic, insensitive to vibration or normal environmental stresses, and holds up under long-term usage (NPL Yaniger; Abstract). 

Regarding Claim 3, NPL Yaniger discloses wherein the resistance-conductive and/or conductive polymer has a microstructure which deforms when subjected to the pressure (a conducting pattern is deposited on one polymer in the form of a set of interdigitating electrodes; Page 666 Column 1 Paragraph 3) and wherein a surface area of contact with the exposed at least one array of conductor traces and/or conductor trace networks increases (the sheets are faced together so that the conducting fingers are shunted by the conducting polymer; Page 666 Column 2 Paragraph 1), and the electrical contact improves, and in particular, electrical resistance between the at least one array of conductor traces and/or conductor trace networks and the resistance-conductive and/or conductive polymer and/or between conductor traces of the at least one array of conductor traces and/or conductor trace networks is reduced (Page 666 Column 2; Figure 2; Examiner’s Note: As the force increases, the resistance is reduced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive layer and polymer teachings of NPL Yaniger into those of NPL Sundar in order to provide a rugged force sensor of qualitative accuracy that has a resistance that varies continuously with applied force that is thin, dynamic, insensitive to vibration or normal environmental stresses, and holds up under long-term usage (NPL Yaniger; Abstract). 

Regarding Claim 4, NPL Yaniger discloses wherein the resistance- conductive and/or conductive polymer is a part of the functional polymer, and wherein the functional polymer has a conductive surface formed by the resistance-conductive and/or conductive polymer (The construction of a typical FSR is shown in Figure 1, and is based on two polymer films or sheets. A conducting pattern is deposited on one polymer in the form of a set of interdigitating electrodes…a proprietary semiconductive polymer is deposited on the other sheet; Page 666 Column 1 Paragraph 3 – Column 2 Paragraph 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive layer and polymer teachings of NPL Yaniger into those of NPL Sundar in order to provide a rugged force sensor of qualitative accuracy that has a resistance that varies continuously with applied force that is thin, dynamic, insensitive to vibration or normal environmental stresses, and holds up under long-term usage (NPL Yaniger; Abstract). 

Regarding Claim 7, NPL Yaniger discloses wherein when the at least one pressure sensor unit is in an idle state, only relatively few microstructural protrusions are in contact with the exposed at least one array of conductor traces and/or conductor trace networks, and the electrical resistance is between the resistance-conductive and/or conductive polymer and conductor traces of the exposed at least one array of conductor traces and/or conductor trace networks, and the pressure and/or a counterpressure causes the microstructure to deform, increasing an actual surface area of contact (Page 667 Column 1 Paragraphs 5-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive layer and polymer teachings of NPL Yaniger into those of NPL Sundar in order to provide a rugged force sensor of qualitative accuracy that has a resistance that varies continuously with applied force that is thin, dynamic, insensitive to vibration or normal environmental stresses, and holds up under long-term usage (NPL Yaniger; Abstract). 

Regarding Claim 12, NPL Yaniger discloses wherein the at least one pressure unit comprises multiple pressure sensor units , in particular a sensor array comprised of a plurality of pressure sensor units, in particular as part of a sensitive sleeve, a sensitive surface (two polymer films or sheets; Page 666 Column 1 Paragraph 3) or an artificial skin, in particular of a robot.  

Regarding Claim 13, Moyer discloses wherein the multiple pressure sensor units, in particular the sensor array comprised of the plurality of pressure sensor units, are arranged on a convex surface and/or a convex structure (In FIG . 1K an implementation of a further alternative silicone covering or encapsulant 121a for the LEDs and sensor 111c/111d/112c, may include a convex lens at or adjacent the covering external surface 121b; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the convex surface teachings of Moyer into those of NPL Sundar in order to provide a structure and method for interfacing the sensors with the skin surface of the patient or user (Moyer [0033]). 

Regarding Claim 15, NPL Yaniger discloses herein the at least one pressure sensor unit is no larger than a cherry pit, or 5 mm in diameter (Page 667 Column 1 Paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sensor size range teachings of NPL Yaniger into those of NPL Sundar in order to provide various sizes that can be tailored to specific applications (NPL Yaniger Page 667 Column 1 Paragraph 1). 

Regarding Claim 16, Moyer discloses at least one acceleration sensor (accelerometer; [0021], [0062]) and/or sensor for ascertaining a position/height relative to a hydrostatic indifference point (HIP), in particular an inertial sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the accelerometer teachings of Moyer into those of NPL Sundar in order to measure movement and exertion to provide an index of a user’s physical activity (Moyer [0060]). 
Regarding Claim 17, NPL Sundar discloses a control unit and/or an analysis unit (microcontroller,  E. Applications in Surgery and Tissue Elasticity measurement; The techniques used in biosignal acquisition and its subsequent processing after using FSR, Abstract; signal processing state… Once these signals are acquired digitally, appropriate digital signal processing and machine learning algorithms can be used to extract the desired information and perform diagnosis, II. Bio-Signal Acquisition Using the FSR).

Regarding Claim 18, Vain discloses determining, from the at least one pressure sensor unit or a first set of pressure sensor units or from a plurality of pressure sensor units that is in an optimal position, and to pass on to the patient, information as to how the patient is able to readjust the positioning of the at least one pressure sensor unit or the first set of pressure sensor units or the plurality of pressure sensor units if said position does not meet a given requirement (The stimulus has the desired parameters, in terms of location, size of the area over which the pressure is applied, and amount of pressure. The device allows an operator of the device, who may be a wearer or a supervisor, to know if the stimulus is within the desired parameters and to adjust the device if necessary; Column 10 Lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated adjustment teachings of Vain into those of NPL Sundar, Moyer, and NPL Yaniger in order to allow the user to know if the stimulus is within the desired parameters and to adjust the device if necessary (Vain Column 10 Lines 25-30). 

Regarding Claim 19, NPL Sundar discloses the system according to claim 1, configured for connection and/or coupling to at least one external measuring system, in particular an electrocardiogram (ECG) device or devices based on plethysmography, for determining a cardiac pulse, in particular for determining the pulse wave velocity, wherein the at least one external measuring system permits a real time measurement of a pulsatile pressure wave or ECG wave and is equipped with an open data interface that enables a real-time output of data (The gold standard for assessment and diagnosis of Sleep Apnea is Polysomnography. This method involves a simultaneous recording of EEG, ECG, Chin and leg movement Electromyogram signals and monitoring of blood oxygen levels. This procedure, although provides a detailed analysis of apnea events which can be used for precise treatments, is not only intrusive and very expensive, but diagnosis can only be performed offline, once the signals are recorded overnight Using the method proposed in [2], the FSR can be used to build a fast and accurate real time sleep apnea diagnosis system; B. Diagnosis of Sleep Related Breathing Disorders).  

Regarding Claim 36, NPL Sundar discloses a method for a time-resolved measurement of blood pressure, arterial elasticity, a pulse wave transit time, a pulse wave velocity (real-time monitoring of…pulse wave velocity), a pulse wave, and/or a cardiac output and/or changes in cardiac output by use of the system according to claim 1.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Sundar et al, Moyer et al, NPL Yaniger, and Vain et al, as applied to claim 1 above, and further in view of Yamashita et al (U.S. Publication No. 2012/0203119; cited by Applicant).
Regarding Claim 5, NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose wherein the actuator is one of an electric actuator, a pneumatic actuator, and/or a hydraulic actuator, in particular including an electric vibration motor and/or an air bag, and when the actuator includes the air bag, the actuator is configured to inflate and/or to supply the air bag with air and for this purpose further includes a pump for pressing the at least one pressure sensor unit against the patient's body.
In a similar technical field, Yamashita discloses an electronic sphygmomanometer (Abstract), wherein the actuator is one of an electric actuator (electronic sphygmomanometer 1), a pneumatic actuator, and/or a hydraulic actuator, in particular including an electric vibration motor and/or an air bag, and when the actuator includes the air bag (air bag 21), the actuator is configured to inflate and/or to supply the air bag with air ([0051]) and for this purpose further includes a pump (pump 51) for pressing the at least one pressure sensor unit (pressure sensors 321 and 322; [0049]) against the patient's body ([0088], [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the air bag teachings of Yamashita into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to provide an electrically controlled pressure adjustment and detection unit in order to improve measurement precision of sphygmomanometers (Yamashita [0004]). 

Regarding Claim 6, Yamashita discloses wherein the system includes an air bag, in particular in the form of a cuff (cuff 20), and the at least one pressure sensor unit is positioned one of on the air bag, in the air bag, and/or in a volume fluidically connected to the air bag, and/or adjoining the volume or the air bag (An air system is made up of the pump 51, the valve 52, and first and second pressure sensors 321 and 322 for detecting the pressure (cuff pressure) in the airbag 21, and the air system is connected to the airbag 21, which is enclosed in the cuff 20; [0049]), and wherein the system is configured, in particular, such that the at least one pressure sensor unit detects the pressure exerted by the pulse wave while the air bag is being pressed against the skin ([0088], [0109]), said pressure being transmitted through a gas in the air bag, and/or the pressure exerted by the pulse wave while the air bag is being pressed against the skin is transmitted through the air bag to the at least one pressure sensor unit (cuff 20 that can be wrapped around the upper arm of a measurement subject; [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the air bag teachings of Yamashita into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to provide an electrically controlled pressure adjustment and detection unit in order to improve measurement precision of sphygmomanometers (Yamashita [0004]). 

Regarding Claim 8, NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose wherein the at least one pressure sensor unit has a measuring range of at least 40 mmHg to at least 300 mmHg and/or a resolution of at least 0.5 mmHg, and/or is configured to 4take at least 1000 data values per second, and/or has a temporal resolution of at least 1 ms.  
Yamashita discloses wherein the at least one pressure sensor unit has a measuring range of at least 40 mmHg (Next, the first and second pressure sensors 321 and 322 are adjusted to 0 mmHg (step ST3); [0103]) to at least 300 mmHg (an abnormality is detected if the pressure value detected by the second pressure sensor greatly exceeds 300 mmHg; [0008]) and/or a resolution of at least 0.5 mmHg, and/or is configured to 4take at least 1000 data values per second, and/or has a temporal resolution of at least 1 ms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressure teachings of Yamashita into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to provide an electrically controlled pressure adjustment and detection unit in order to improve measurement precision of sphygmomanometers (Yamashita [0004]). 

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Sundar et al, Moyer et al, NPL Yaniger, and Vain et al as applied to claim 1 above, and further in view of Goor et al (U.S. Patent No. 6,322,515).
Regarding Claim 9, NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose wherein the system further comprises a calibration actuator, configured to press the at least one pressure sensor unit onto the skin with a known counterpressure, and/or comprises a counterpressure sensor for measuring a counterpressure with which the at least one pressure sensor unit is pressed against the skin.  
In a similar technical field, Goor discloses a non-invasive method and apparatus for non-invasively determining a physiological condition (Abstract), wherein the system further comprises a calibration actuator, configured to press the at least one pressure sensor unit onto the skin with a known counterpressure, and/or comprises a counterpressure sensor for measuring a counterpressure (initially applied counter-pressure (preferably 70 mm Hg); Column 30 Lines 1-2) with which the at least one pressure sensor unit is pressed against the skin  (Column 30 Line 60 – Column 32 Line 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the counterpressure teachings of Goor into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to account for the hydrostatic pressure changes in volume of the subject measured by changes in pressure in the expansible chambers (Goor Column 30 Line 60 – Column 32 Line 22).  

Regarding Claim 10, NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose a calibration sensor, in particular a force and/or strain sensor-and/or a strain gauge; and/or a calibration actuator, which exerts pressure by way of a defined contraction; and/or a vibration motor, in particular a motorized wristband.  
	Goor discloses a calibration sensor, in particular a force and/or strain sensor-and/or a strain gauge; and/or a calibration actuator (Calibration Procedure; Column 30 Line 60 – Column 32 Line 22), which exerts pressure by way of a defined contraction; and/or a vibration motor, in particular a motorized wristband.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the calibration teachings of Goor into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to account for the hydrostatic pressure changes in volume of the subject measured by changes in pressure in the expansible chambers (Goor Column 30 Line 60 – Column 32 Line 22).  

Regarding Claim 11, NPL Sundar discloses measurements by the at least one pressure sensor unit (FSR), advantageously with at least 1000 measurements per second (typically 0-500 Hz; II. Bio-Signal Acquisition Using the FSR). 
The Applicant’s Specification does not prove criticality of measurements per second. Generally, differences in these ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. The language used does not provide any evidence that it is inventive, critical, or an improved result. Furthermore, on page 54 of the Applicant’s Specification, it states that “blood measure can also be measured with fewer than 1000 measurements per second. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. 
NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose a counterpressure sensor for measuring a force with which the at least one pressure sensor unit is pressed onto the skin, proceeding from a finger of the patient, in particular simultaneously with measurements by the at least one pressure sensor unit.
Goor discloses a counterpressure sensor (pressure transducer 21) for measuring a force with which the at least one pressure sensor unit is pressed onto the skin, proceeding from a finger of the patient, in particular simultaneously with measurements by the at least one pressure sensor unit (Calibration Procedure; Column 30 Line 60 – Column 32 Line 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the counterpressure teachings of Goor into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to account for the hydrostatic pressure changes in volume of the subject measured by changes in pressure in the expansible chambers (Goor Column 30 Line 60 – Column 32 Line 22).  

Regarding Claim 14, NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose an analysis unit for calculating systolic and/or diastolic blood pressure, arterial elasticity, the pulse wave transit time, the pulse wave velocity, the pulse wave, and/or the relative or absolute cardiac output from the measured values from the at least one pressure sensor unit, and in particular from a counterpressure sensor and/or a calibration sensor.
Goor discloses an analysis unit (processor/CPU 23) for calculating systolic and/or diastolic blood pressure, arterial elasticity, the pulse wave transit time, the pulse wave velocity, the pulse wave, and/or the relative or absolute cardiac output from the measured values from the at least one pressure sensor unit, and in particular from a counterpressure sensor and/or a calibration sensor (Calibration Procedure; Column 30 Line 60 – Column 32 Line 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the processing teachings of Goor into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order to analyze and calculate the blood pressure values (Goor Column 20 Lines 52-64).  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Sundar et al, Moyer et al, NPL Yaniger, and Vain et al as applied to claim 1 above, and further in view of Yi et al (U.S. Publication No. 2016/0287089; cited by Applicant).
Regarding Claim 35, NPL Sundar, Moyer, NPL Yaniger, and Vain fail to disclose wherein the curved surface of the convex structure includes a concave part opening toward the patient's skin side, wherein the sensor array is arranged in the concave part.  
In a similar technical field, Yi discloses a pressure sensor  wherein the curved surface of the convex structure includes a concave part opening toward the patient's skin side, wherein the sensor array is arranged in the concave part (Referring to FIGS. 1 to 3, a bottom substrate 104 with a first electronic sheet 101 that has been transferred thereonto, or a top substrate 105 with a second electronic sheet 102 that that has been transferred thereonto may have a pattern. For example, the bottom substrate 104 or the top substrate 105 may have a patterned surface having a convex portion and a concave portion…the pressure sensor may further include an electrically connected to the electronic sheet 101, 102; [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the concave and convex structure teachings of Yi into those of NPL Sundar, Moyer, NPL Yaniger, and Vain in order provide contact that will ensure that the pressure sensor will have high sensitivity and may quickly respond to even shear force (Yi [0044]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                               
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791